UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7752



FRANKIE L. MCCOY, SR.,

                                              Plaintiff - Appellant,

          versus


WILLIAM   O.   FILBERT,   Warden;   LIEUTENANT
MOULTRIE; SIX UNKNOWN NAMED WESTERN CORREC-
TIONAL INSTITUTION CORRECTIONAL OFFICERS, each
named defendant’s sued individually and in
their official capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-00-
47)


Submitted:   June 15, 2001                 Decided:   June 29, 2001


Before WIDENER and MOTZ, Circuit Judges, HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Frankie L. McCoy, Sr., Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney
General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frankie L. McCoy, Sr., appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, we affirm on the reasoning

of the district court.      McCoy v. Filbert, No. CA-00-47 (D. Md.

filed Nov. 9, 2000; entered Nov. 14, 2000).   We deny McCoy’s motion

to appoint counsel and dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2